Qasecl 12 Qecwy0S995 1G BED

   

THE CITY OF NEW YORK

GEORGIA M. PESTANA LAW DEPARTMENT NICOLETTE PELLEGRINO
Acting Corporation Counsel Assistant Corporation Counsel
100 CHURCH STREET Phone: (212) 356-2338
NEW YORK, NY 10007 Fax: (212) 356-3509

Email: npellegr@law.nyc.gov

July 15, 2021

VIA E.C.F.

Honorable George B. Daniels
United States District Judge ,
United States District Court Ny

Southern District of New York 2 0 Dov “
500 Pearl Street aay }
New York, New York 10007

Re: — Rilton Harry v. City of New York, et al.,
20 Civ. 5951 (GBD)

 

Your Honor:

I am an Assistant Corporation Counsel in the Special Federal Litigation Division
of the New York City Law Department and the attorney representing New York City Police
Department (“NYPD”) Officer Jose Fernandez, NYPD Officer Jessica Torres, NYPD Sergeant
Sharette Delisser, and the City of New York (“Defendants”) in the above referenced matter. The
Defendants write, with Plaintiffs consent, to respectfully request that the July 28, 2021 Initial
Conference be adjourned sine die.

This is the Defendants’ third request, with Plaintiff's consent, for an adjournment
of the Initial Conference. Upon information and belief, this request will not affect any other
scheduled deadline.

By way of relevant background, on April 23, 2021, the Defendants wrote, with
Plaintiff's consent, in accordance with the Court’s April 21, 2021 Order, to respectfully: (a) seek
an adjournment sine die of the initial conference scheduled for April 28, 2021; and (b) request
that the Court endorse the parties’ proposed scheduling order. (See Dkt. No. 24.)

On April 26, 2021, the Court granted the Defendants’ request, ordering that: (a)
“Ta]ll discovery must be completed by October 28, 2021’; (b) “{d]ispositive motions are to be
served by November 29, 2021”; (c) “[a]nswering papers are to be served by December 31,
2021”; (d) “[rJeply papers are to be served by January 21, 2022”; and (e) the “‘initial conference
is adjourned from April 28, 2021, to July 28, 2021.” (See Dkt. No. 25.)

 

 
Cased 2Ac7.05953IGBBD DdounreehBa2 FiledOCMWa221 Pagec22a622

Since April 26, 2021, the parties have been, and intend to continue, participating
in fact discovery. Most recently, the parties have agreed that they do not see a need for a
conference at this time, since there are no pressing matters to discuss with the Court. Thus, in the
interest of judicial economy and efficiency, and to preserve both the parties’ and the Court’s time
and resources, the Defendants respectfully request, with Plaintiff's consent, an adjournment of
the July 28, 2021 Initial Conference sine die.

Defendants thank the Court for its consideration.

Respectfully submitted,

/s|_ Uceotette Pellegnrina
Nicolette Pellegrino

Assistant Corporation Counsel
Special Federal Litigation Division

CC: VIAE.C-F.
Ugo Uzoh, Esq.
Attorney for Plaintiff

 
